Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.
Claims 1-12 are rejected below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 states that it is a method, however there does not seem to be distinct and understandable steps.  The only elements that seem to be doing a method step is that of “considering” which is unclear on its own on how something is simply considered in this type of control system. 



As to claim 1, abstract uses the limitations
the optimal energy management
the genetic algorithm technique
the 5objectives of energy saving
the building residents
the generated electric energy
the wind turbines and photovoltaics
the proper utilization
 There is insufficient antecedent basis for these limitation in the claim.

As to claim 1, a) uses the limitations
the residents' selection
the acceptable starting and ending time-slots
the 10programmable appliances
the energy consumption vectors
There is insufficient antecedent basis for these limitation in the claim.

As to claim 1, b) uses the limitations
the acceptable minimum and maximum indoor 15temperature
the energy consumption vectors of the controllable appliances
the temperature


As to claim 1, c) uses the limitations
the energy consumption vectors of the uncontrollable appliances
There is insufficient antecedent basis for the limitation in the claim.

As to claim 1, d) uses the limitations
the energy production vectors of the wind turbines and the photovoltaics
the estimated total energy generated by the renewable energy sources
There is insufficient antecedent basis for these limitation in the claim.

As to claim 1, e) uses the limitations
the energy vectors of the BSS 
There is insufficient antecedent basis for the limitation in the claim.

As to claim 1, f) uses the limitations
the electric energy price vectors
There is insufficient antecedent basis for the limitation in the claim.
As to claim 1, g) uses the limitations
the values
Also, the term inside temperature is used but earlier it is called indoor.  If these limitations are the same their naming should stay constant.
the optimal values

There is insufficient antecedent basis for these limitation in the claim.

As to claim 1, h) uses the limitations
the reference indoor temperatures
the optimization procedure of the next time sampling
There is insufficient antecedent basis for these limitation in the claim.

Regarding claim 1, the phrase "such as" “thus” “specifically” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  This is seen in parenthesis throughout claim 1. 

Claim 1 also has unclear language.  As above for clarity sake the examiner will discuss based on the applicant labeling nomenclature. 

As to claim 1, abstract, the terms through the proper utilization, it is unclear what that is and how it is achieved.  Also the abstract uses the term “can” which seems to make it optional and not actually occurring.
As to claim 1, a) line 4 discusses a PA, but does not state “the PA” so it seems to be a new element.  
As to claim 1, b) line 4 discusses a CA, but does not state “the CA” so it seems to be a new element.  
res  but never defines it. 
As to claim 1, g) uses the term for the charging and discharging of the BSS, but terms to not seem to the same as defined in e).  Also, “EEP” is used but not defined, however EEPbuy and EEPsell is. G0 also has importing the steps into a cost function.  It is unclear how this is done especially will the current state of the “steps”. Finally in the last portion of g) “it assures” is used.  It is unclear what is be assured or what is doing the assuring.
As to claim 1, h) uses the term realizes.  It is unclear how this is “realized”.  This occurs another instant in h). 

As to claim 2, Antecedent issues are present. “the optimal starting time”.  Also claim 2 uses “should be” this is unclear since it does not positively define a limitations.  Furthermore, “namely” as the end of the claim has similar issues as “such as” discussed above.
As to claim 3,  the issues in claim 2 can also be seen in claim 3.  

As to claim 4, h) uses the limitations
the availability cost 
the ratio of the replacement cost
he total lifetime cycling energy capacity
the total lifetime capacity
the depth-of-discharge that is the maximum discharge
the rated
br is not defined. 

Claim 5 has antecedent basis issues (e.g. the objective, the home appliances).  Furthermore, not all the terms used in the equation are defined. 

Claim 6 has antecedent basis issue (e.g. the resident comfort level degradation).  Furthermore, not all the terms used in the equation are defined in the claim or the claim from which it depends. 

Claim 7 has antecedent basis issues (e.g. the resident comfort level degradation).  Furthermore, not all the terms used in the equation are defined in the claim or the claim from which it depends. 

Claim 8 has antecedent basis issues (e.g. the resident comfort level degradation).  Furthermore, not all the terms used in the equation are defined in the claim or the claim from which it depends. 

Claim 9 has antecedent basis issues (e.g. the minimization cost).  Furthermore, not all the terms used in the equation are defined in the claim or the claim from which it depends. 



Claim 11 has antecedent basis issues (e.g. the stored or recovered electric energy, the grid,).  

Claim 12 has antecedent basis issues (e.g. the controller).  

The claims are replete with indefinite and/or functional language not supported by the recited structure.  The above listing is exemplary and is not an exhaustive listing.  Therefore, please review the claims and amend accordingly for compliance with 35 USC 112(b).  Each term in an equation should be defined in a claim or in a claim that it depends from. Normally when using the term “the” it is a call back to a term and that term should be previous described.  Examiner suggest checking each and every place in the claims where the term “the” is used to ensure that the term following it has antecedent basis.  Due to the amount and severity of the USC 112(b) rejection Examiner was not able to apply art.  The Examiner searched based on specification and claim, but was not able to map a prior art to the claims in their current form. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li teaches using wind and solar in an attempt to have a zero energy home.
Noda teaches using solar and wind to charge a battery and determining when to discharge said battery.
Parker briefly discusses near zero energy buildings. 
Nam teaches an energy storage system for a ZEB.
Clifton teaches a BSS and an optimal new zero application using appliances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119